—Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court should have granted plaintiff leave to amend its complaint. Absent prejudice or surprise, leave to amend should be freely granted (CPLR 3025 [b]). We do not rule upon the merits or legal sufficiency of the proposed amendment (see, Kusak v Allstate Ins. Co., 190 AD2d 1050). (Appeal from Order of Supreme Court, Oneida County, Tenney, J.—Amended Complaint.) Present—Lawton, J. P., Fallon, Wesley, Doerr and Boehm, JJ.